—Appeal by defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 23, 1993, convicting him of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly refused to charge, as part of the law on justification, that the defendant did not have a duty to retreat, as the crime took place in his front yard, a place that was not "m his dwelling” (Penal Law § 35.15 [2] [a] [i] [emphasis supplied]; see also, People v Seit, 86 NY2d 92; People v Gopaul, 171 AD2d 754; People v Childs, 21 AD2d 809).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.